Title: From Benjamin Franklin to James Bowdoin, 28 February 1753
From: Franklin, Benjamin
To: Bowdoin, James


Dear Sir,
Philada. Feb. 28. 1753
The enclos’d is a Copy of a Letter and some Papers I received lately from a Friend, of which I have struck off Fifty Copies by the Press, to distribute among my ingenious Acquaintance in No. America, hoping some of them will make the Observations proposed. The Improvement of Geography and Astronomy is the common Concern of all polite Nations, and I trust our Country will not miss the Opportunity of Sharing in the Honour to be got on this Occasion. The French Originals are dispatch’d by Express over Land to Quebeck: I doubt not but you will do what may lie in your Power, to promote the Making these Observations in New England, and that we may not be excell’d by the American French, either in Diligence or Accuracy. We have here a 3 foot reflecting Telescope, and other proper Instruments; and intend to observe at our Academy, if the Weather permit. You will see by our Almanack, we have had this Transit under Consideration before the Arrival of these French Letters.
Dr. Colden’s Book was printed in England last Summer, but not to be publish’d till the Meeting of Parliament. I have one Copy, however, which I purpose shortly to send you.
With great Esteem and Respect, I am, Sir, Your most humble Servant
B Franklin
Mr. Bowdoin
